Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 9-10, 16, 19, 25-29, and 31-40 allowed.

Response to Arguments
Applicant’s arguments, see pages 13-18, filed 1/27/22, with respect to claims 6, 9-10, 16, 19, 25-29, and 31-40 have been fully considered and are persuasive.  The 35 USC 112(b), 35 USC 101, and 35 USC 103 rejection of 10/27/21 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Patrick Murray on 4/26/22.
The application has been amended as follows: 
IN THE CLAIMS
(Canceled)

(Canceled)

(Canceled) 

(Canceled)

(Canceled)

(Previously presented) The method of claim 34, wherein the target area includes at least one pollution area, and identifying the target area further comprises:
aggregating the time series data into at least one category based on a variation tendency of concentration values in the time series data; and
determining the at least one pollution area based on the at least one category.

(Canceled)

(Canceled)

(Previously presented) The method of claim 31, 	 
wherein determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area comprises obtaining, for a given candidate site of the candidate sites in the target area, a contribution of the pollution source sites to a type of the given candidate site;
wherein determining the pollution influence of each of the pollution source sites on each of the candidate sites in the target area comprises determining the pollution influence of the pollution source sites on the given candidate site based at least in part on the type of the given candidate site and the obtained contribution;
wherein the type of the given candidate site of the candidate sites in the target area is described by a vector, the contribution is described by a matrix, and determining the pollution influence of the pollution source sites on the given candidate site further comprises determining a product of the vector and the matrix as the pollution influence of the pollution source sites on the given candidate site.

(Previously presented) The method of claim 31, wherein selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area.

(Canceled)

(Canceled)

(Canceled) 

(Canceled)

(Canceled)

(Previously presented) The system of claim 35, wherein the target area includes at least one pollution area, and in identifying the target area, the at least one processing device is further configured to:
aggregate the time series data into at least one category based on a variation tendency of concentration values in the time series data; and
determine the at least one pollution area based on the at least one category.

(Canceled)

(Canceled)

(Previously presented) The system of claim 32, wherein, in selecting the target site, the at least one processing device is further configured to select the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites.

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Canceled)

(Previously presented) The method of claim 34, wherein the algorithm is configured to identify multiple pollutant points and provide a ranking of at least some of the pollutant points.

(Previously presented) The system of claim 35, wherein the algorithm is configured to identify multiple pollutant points and provide a ranking of at least some of the pollutant points.

(Previously presented) The system of claim 32, 
wherein determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area comprises obtaining, for a given candidate site of the candidate sites in the target area, a contribution of the pollution source sites to a type of the given candidate site;
wherein determining the pollution influence of each of the pollution source sites on each of the candidate sites in the target area comprises determining the pollution influence of the pollution source sites on the given candidate site based at least in part on the type of the given candidate site and the obtained contribution;
wherein the type of the given candidate site of the candidate sites in the target area is described by a vector, the contribution is described by a matrix, and determining the pollution influence of the pollution source sites on the given candidate site further comprises determining a product of the vector and the matrix as the pollution influence of the pollution source sites on the given candidate site.

(Previously presented) The computer program product of claim 33, wherein selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area.

(Previously presented) The computer program product of claim 36, wherein the target area includes at least one pollution area, and, in identifying the target area, the processor is further configured to:
aggregate the time series data into at least one category based on a variation tendency of concentration values in the time series data; and
determine the at least one pollution area based on the at least one category.

(Canceled)

(Currently amended) A computer-implemented method, comprising:
obtaining, by at least one processing device comprising a processor operatively coupled to a memory, a list of candidate sites within a geographic area that are potential locations for deploying additional sensors for monitoring pollution;
obtaining, by the at least one processing device, a list of pollution source sites within the geographic area that are generating pollution, the list of pollution source sites comprising a location of each pollution source site within the geographic area;
obtaining, by the at least one processing device, a pollution concentration field of the geographic area, the pollution concentration field comprising a three-dimensional model describing distributions of pollutants within the geographic area;
obtaining, by the at least one processing device, real-time sensor data from a plurality of sensors located at a plurality of locations within the geographic area, the real-time sensor data being generated in real-time by each sensor of the plurality of sensors based at least in part on pollution in the geographic area that is within range of the location of that sensor;
updating, by the at least one processing device, the pollution concentration field based at least in part on the real-time sensor data, the updating comprising:
converting the real-time sensor data obtained from each sensor into a sequence of pollution concentration values and corresponding height values, the corresponding height value for each pollution concentration value being relative to the location of each sensor;
generating a magnitude for each location associated with each corresponding sensor by combining the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence, the combining comprising weighting each of the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence based at least in part on the corresponding height value for that location; and
updating the pollution concentration field based at least in part on the generated magnitude for each location to generate the updated pollution concentration field;
identifying, by the at least one processing device, a target area within the geographic area based at least in part on the updated pollution concentration field;
determining, by the at least one processing device, a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area;
determining, by the at least one processing device, a combined pollution influence value of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site;
ranking, by the at least one processing device, the candidate sites based at least in part on the combined pollution influence value;
selecting, by the at least one processing device, a target site from the candidate sites in the target area based at least in part on the ranking of the candidate sites, the target site comprising a top candidate site in the ranking; and
causing, by the at least one processing device, a deployment of one or more additional sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area;
wherein the target site comprises a three-dimensional volume within the three-dimensional model of the updated pollution concentration field; and
wherein causing the deployment of the one or more additional sensors at the target site comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value.

(Currently amended) A system comprising: 
at least one processing device comprising a processor coupled to a memory;
wherein the at least one processing device is configured to:
obtain a list of candidate sites within a geographic area that are potential locations for deploying additional sensors for monitoring pollution;
obtain a list of pollution source sites within the geographic area that are generating pollution, the list of pollution source sites comprising a location of each pollution source site within the geographic area;
obtain a pollution concentration field of the geographic area, the pollution concentration field comprising a three-dimensional model describing distributions of pollutants within the geographic area;
obtain real-time sensor data from a plurality of sensors located at a plurality of locations within the geographic area, the real-time sensor data being generated in real-time by each sensor of the plurality of sensors based at least in part on pollution in the geographic area that is within range of the location of that sensor;
update the pollution concentration field based at least in part on the real-time sensor data, the updating comprising:
converting the real-time sensor data obtained from each sensor into a sequence of pollution concentration values and corresponding height values, the corresponding height value for each pollution concentration value being relative to the location of each sensor;
generating a magnitude for each location associated with each corresponding sensor by combining the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence, the combining comprising weighting each of the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence based at least in part on the corresponding height value for that location; and
updating the pollution concentration field based at least in part on the generated magnitude for each location to generate the updated pollution concentration field;
identify a target area within the geographic area based at least in part on the pollution concentration field;
determine a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area;
determine a combined pollution influence value of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site;
rank the candidate sites based at least in part on the combined pollution influence value;
select a target site from the candidate sites in the target area based at least in part on the ranking of the candidate sites, the target site comprising a top candidate site in the ranking; and
causing a deployment of one or more additional sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area;
wherein the target site comprises a three-dimensional volume within the three-dimensional model of the updated pollution concentration field; and
wherein causing the deployment of the one or more additional sensors at the target site comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value.
	
(Currently amended) A computer program product comprising a processor-readable storage medium for storing processor-readable program code which, when executed by a processor, causes the processor to:
obtain a list of candidate sites within a geographic area that are potential locations for deploying additional sensors for monitoring pollution;
obtain a list of pollution source sites within the geographic area that are generating pollution, the list of pollution source sites comprising a location of each pollution source site within the geographic area;
obtain a pollution concentration field of the geographic area, the pollution concentration field comprising a three-dimensional model describing distributions of pollutants within the geographic area;
obtain real-time sensor data from a plurality of sensors located at a plurality of locations within the geographic area, the real-time sensor data being generated in real-time by each sensor of the plurality of sensors based at least in part on pollution in the geographic area that is within range of the location of that sensor;
update the pollution concentration field based at least in part on the real-time sensor data, the updating comprising:
converting the real-time sensor data obtained from each sensor into a sequence of pollution concentration values and corresponding height values, the corresponding height value for each pollution concentration value being relative to the location of each sensor;
generating a magnitude for each location associated with each corresponding sensor by combining the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence, the combining comprising weighting each of the pollution concentration value associated with that location in the pollution concentration field and the pollution concentration value associated with that location in the sequence based at least in part on the corresponding height value for that location; and
updating the pollution concentration field based at least in part on the generated magnitude for each location to generate the updated pollution concentration field;
identify a target area within the geographic area based at least in part on the updated pollution concentration field;
determine a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area;
determine a combined pollution influence value of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site;
rank the candidate sites based at least in part on the combined pollution influence value;
select a target site from the candidate sites in the target area based at least in part on the ranking of the candidate sites, the target site comprising a top candidate site in the ranking;
	cause a deployment of one or more additional sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area;
wherein the target site comprises a three-dimensional volume within the three-dimensional model of the updated pollution concentration field; and
wherein causing the deployment of the one or more additional sensors at the target site comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value.

(Previously presented) The method of claim 31, 
wherein identifying the target area further comprises:
obtaining time series data associated with concentration values for a time duration from the updated pollution concentration field; and
determining the target area by identifying a variation tendency from the time series data; and
wherein the target area includes at least one pollution point, and identifying the target area further comprises:
determining, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data; and
determining the at least one pollution point based on the respective variant gradients.

(Previously presented) The system of claim 32, 
wherein in identifying the target area, the at least one processing device is further configured to:
obtain time series data associated with concentration values for a time duration from the updated pollution concentration field; and
determine the target area by identifying a variation tendency from the time series data; and
wherein the target area includes at least one pollution point, and in identifying the target area the at least one processing device is further configured to:
determine, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data; and
determine the at least one pollution point based on the respective variant gradients.

(Previously presented) The computer program product of claim 33, 
wherein in identifying the target area, the processor is further configured to:
obtain time series data associated with concentration values for a time duration from the updated pollution concentration field; and
determine the target area by identifying a variation tendency from the time series data; and
wherein the target area includes at least one pollution point, and in identifying the target area, the processor is further configured to:
determine, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data; and
determine the at least one pollution point based on the respective variant gradients.

(Previously presented) The method of claim 31, wherein the one or more additional sensors comprise at least one laser sensor configured to determine a reflectivity of air.

(Previously presented) The method of claim 31, wherein the weighting of a given one of the pollution concentration values associated with a given location in the pollution concentration field is further based at least in part on a distance of the given location with respect to a nearest one of the plurality of sensors.

(Previously presented) The method of claim 31, wherein the weighting of a given one of the pollution concentration values associated with a given location in the pollution concentration field is further based at least in part on a distance of the given location with respect to two or more nearest ones of the plurality of sensors.

40.	(Previously presented) The method of claim 31, wherein obtaining the real-time sensor data comprises emitting one or more laser beams from respective ones of the plurality of sensors and collecting corresponding reflection signals as measurement data.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 6, 9-10, 16, 19, 25-29, and 31-40 are allowed for the reasons allowed by Applicant in the remarks filed 1/27/22. The prior art of record that was found and cited comprised the following reference(s):
U.S Pat. Pub. No. 2016/0370333 ‘Li’
U.S Pat. Pub. No. 2017/0127220 ‘Rosti’
U.S Pat. Pub. No. 2017/0168487 ‘Mantripragada’ 
U.S Pat. Pub. No. 2013/0035870 ‘Feng’
U.S Pat. Put. No. 2016/0125307 ‘Zheng’ 
	Li is primarily directed to collecting air quality data to input into a composite model that combines models for trend processes, diffusion processes, chemical processes, and containment processes to generate an estimate of the air quality throughout the geographic area. However, Li is silent to causing the deployment of one or more additional sensors at the target site, which comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value. Rosti is primarily directed to providing an atmospheric information network intended to provide real-time or near-real-time air pollution information to end users on computers and mobile devices. However, Rosti is silent to causing the deployment of one or more additional sensors at the target site, which comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value. Mantripragada is primarily directed to providing a pollution source detection system including an automated vehicle including a position sensor that detects a geographic position of the automated vehicle and at least one pollution detection sensor that measures a concentration of pollution at the automated vehicle. However, Mantripragada is silent to causing the deployment of one or more additional sensors at the target site, which comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value. Feng is primarily directed to an apparatus for measuring air quality. However, Feng is silent to causing the deployment of one or more additional sensors at the target site, which comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value. Zheng is primarily directed to inferring air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations. However, Zheng is silent to causing the deployment of one or more additional sensors at the target site, which comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value.
	Examiner acknowledges that the amended limitations, specifically the selection of respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, overcome the prior art on record. An updated search yielded no prior art references that would reasonably anticipate or render obvious the claimed invention. Additionally, regarding the amended claim limitations and new claims, the updated search yielded no prior art references that would reasonably anticipate or render obvious the claims as a whole. None of the prior art recorded, either taken by itself or in combination, would have anticipate or made obvious the invention of the present application at or before the time it was filed. 
	Foreign reference WO2017115053A1 is primarily directed to a method for rapid and in-situ localization of pollution sources in an indoor environments. However, Delahaye is silent to causing the deployment of one or more additional sensors at the target site, which comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value. Non-patent literature ‘Composition and source contributions of air particulate matter pollution in a New Zealand suburban town’ is primarily directed to the study of air particulate matter pollution episodes during the winter in a suburban town. However, Davy is silent to causing the deployment of one or more additional sensors at the target site, which comprises selecting respective height values for each of the one or more additional sensors that fall within the three-dimensional volume of the target site, at least one of the one or more additional sensors being deployed at a height value that is above a ground height value. 

Regarding Previous 35 U.S.C 101 Rejection
	On pages 14-17 of the provided remarks, Applicant argues that the amended claim limitations are directed to patent-eligible subject matter. Specifically, on page 16 of the provided remarks, Applicant argues, “Illustrative embodiments of the claimed arrangements provide automated approaches for determining deployment positions for sensors within a geographic area, which can reduce the cost of buying and deploying sensors while also increasing the accuracy of environmental monitoring systems. See the specification at, for example, paragraphs [0034]-[0037].” Examiner acknowledges that the amended and new claims recite significantly more than the alleged judicial exception. Specifically, the claims functionality to collect certain data at certain times, as described in paragraphs 0065-0068 of the specification as well as the classification of the aggregated time series data described in paragraphs 0069-0070 of the specification present application of the judicial exception in a meaningful way. Therefore, the previous 35 USC 101 rejection of 10/27/21 is withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683